Citation Nr: 1415396	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 2001 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the current appellate claim.

When this case was previously before the Board in December 2011, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that there is an electronic "Virtual VA" file in addition to the paper claims file; both files were reviewed to ensure thorough analysis of the evidence of record.


FINDING OF FACT

The lumbar spine disorder has not been causally related to military service nor has it been shown to be due to or aggravated by the service-connected bilateral plantar fasciitis.


CONCLUSION OF LAW

The lumbar spine disorder was not incurred in active service, nor is it secondary to a service-connected bilateral plantar fasciitis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral plantar fasciitis.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis or an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.   

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Because the Veteran's claim was pending after the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect after the change.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Factual Background and Analysis

The Veteran's service treatment records show that in June 2002 he was seen for complaints of upper back pain for two weeks; he was diagnosed with lower back pain and muscle strain and was prescribed Motrin.

The Veteran was afforded a VA examination in May 2007 in which the examiner diagnosed minimal bulging disk L4-L5 and myofascia back pain.  The examiner opined that it was not at least as likely as not that the bulging disk and myofascia back pain were secondary to plantar fasciitis.

A December 2008 private medical opinion from Dr. N.A.O., M.D., stated that the Veteran had continuous back problems and an MRI showed a minimal posterior disc bulging present at L4-L5 without dural sac compression or central canal narrowing.  The doctor stated that putting more stress [on] one side of vertebras than the other (due to bad posture, loss of correct alignment of the column and loss of curvature of the lumbar lordosis) could present disc bulging and herniation.  Dr. N.A.O. opined that it was more probable than not that the Veteran's bulging disc and my fascia pain was secondary to his service-connected plantar fasciitis.

The Veteran was afforded a VA examination in September 2010 in which the examiner diagnosed lumbar muscle spasm and minimal bulging disc L4-L5.  The examiner stated that Dr. N.A.O. took opinion without reviewing military records.  The examiner stated that the Veteran did not have an altered gait or joint instability and opined that the low back pain was less likely as not caused by or a result from the service-connected condition of bilateral plantar fasciitis.  The examiner stated that the low back condition was most likely caused by a trauma.

In December 2011 the Board found that all of the aforementioned opinions were inadequate for adjudication purposes as they focused on the issue of whether the lumbar spine disorder was directly caused by the service-connected plantar fasciitis; i.e., none of the opinions addressed the issue of secondary aggravation pursuant to Allen, supra.  Nor did any opinion address whether the Veteran had a back disorder that was related to service.  Moreover, the private physician's opinion indicated that the Veteran "could present disc bulging and herniation" and then opined that it was "more probable than not" that his back disability was secondary to his plantar fasciitis.  

Therefore, the Board remanded the claim in December 2011 to obtain an addendum opinion.   

In response to the Board's remand, the September 2010 VA examiner submitted an addendum in March 2012 in which he stated that the claims file and VA medical records were reviewed.  He opined that the low back pain was less likely as not caused by, or a result from, or aggravated by the service-connected condition of bilateral plantar fasciitis.  The examiner stated that during the September 2010 VA examination, the Veteran was found with normal ambulation gait pattern.  The examiner also stated that there was evidence on the military medical records that the Veteran complained of low back pain in June 2002, and at that time he was diagnosed with low back pain/muscle strain for which he received treatment with Motrin and physical therapy with good results.  The examiner furthered that the low back condition (at that time) was acute and transient which improved with the treatment given.  The examiner opined that the current back disability (lumbar muscle spasm and minimal bulging disc L4-L5 area) were less likely as not related to service.  The examiner concluded the addendum by stating that Veteran was released from active service in September 2004; military medical records were silent for back complaint within one year after the incident reported in June 2002.

In evaluating the probative value of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Veteran's service treatment records show one complaint of back problems with no additional complaints, treatment, or diagnoses.  The September 2010 VA examiner stated that the low back condition (at the time of service) was acute and transient which improved with the treatment given.  The examiner opined that the current back disability (lumbar muscle spasm and minimal bulging disc L4-L5 area) was less likely as not related to service.  The Board finds the September 2010 VA examiner's opinion is entitled to great probative value as it was based on a review of the file, an examination of the Veteran and as a rationale was provided for the opinion.  

In contrast, the private medical opinion by Dr. N.A.O. was provided without any noted benefit of review of the claims file.  The doctor stated that putting more stress on one side of vertebras than the other could present disc bulging and herniation.  Speculative language such as "could have been" and "possible consequence" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Dr. N.A.O.'s opinion is outweighed by the more probative VA opinion of March 2012 which included a non-speculative opinion and rationale.       

The Board recognizes that the Veteran believes his current back condition is related to service or his service-connected disability.  The Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence. 

The Board does not doubt the sincerity of the Veteran's belief that his back condition is related to his military service or his service-connected disability.  However, the Veteran has not claimed that he has medical training that would permit him to provide a competent opinion concerning the etiology of the condition.  His opinion, therefore, cannot constitute competent evidence concerning etiology as such is beyond the observation abilities of a lay person.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In sum, as the weight of the probative evidence is against the Veteran's claim, service connection for lumbar spine disorder, to include as secondary to service-connected bilateral plantar fasciitis, is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102. 

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

A letter from the RO dated in May 2007, before the initial adjudication of the claim, addressed what evidence was required to substantiate the claim on a secondary basis.  The Veteran was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b) (1).  The Veteran was provided additional notice in January 2012 as to how to substantiate the claim on a direct basis and how VA establishes disability ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 473.  The claim was thereafter readjudicated by way of a June 2012 supplemental statement of the case. 

In December 2011 the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377   (2002).  

Regarding the duty to assist, service treatment records, VA treatment records, and private records have been obtained and associated with the claims file.  There is no indication that the Veteran has provided information to the RO about relevant records that are outstanding; accordingly, the Board finds that there is no duty to assist in that regard that is unmet.  In addition, the Veteran has been accorded multiple VA examinations, the reports of which are of record.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



ORDER

Entitlement to service connection for lumbar spine disorder, to include as secondary to service-connected bilateral plantar fasciitis, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


